Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claims 1, 5, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickie et al. (5,184,227). Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (2,330,346). Each discloses a device preventing immediate access to an object, the device comprising a container (the described outer packing container; the outer container; respectively) having a sidewall (sidewall of the described outer packing container; 4) surrounding a central space (inside the described outer packing container; the outer container), and a platform (defined by A-D and all modules 22; 6) having a cruciform shape defining four ends (at least part of each 22; at and beyond each 10), the platform positioned within the central space for supporting the object, the platform comprising a plate (planar portions A-D; planar top of 6) defining at least one slot (defined by 34A-34D; conical portion receiving 3) located proximate to a center of the plate for receiving the object. 
As to claim 5, Dickie et al. disclose a plurality of perforations (64 and 66) therethrough. 

As to claims 13 and 28, each discloses the central space inherently defining a volume sufficient to contain an amount of water which, when frozen, will not melt in less than 5 minutes when subjected to a temperature of 100 degrees C or hot running household tap water. The reference to the water and freezing is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Dickie et al. and Elliott. To the degree it may be argued the slot of either Dickie et al. and Elliott are not a slot, such is directed to the shape of intended content of the device, which change in shape to receive a particularly-shaped object would have been a mere change in shape to accommodate a different content. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. in view of Wang. Dickie discloses the platform being removably positioned within the container, but does not disclose the sidewall of the container including a shoulder. However, Wang discloses a container (10 and 30) with a sidewall (vertical portions of 10 and 30) and a platform (20) having a plate with a shoulder (top surface of 10) positioned on the sidewall between a bottom of the container and a top of the container, the plate engaging the shoulder (via ribs 22) and being removably positioned within the container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Dickie et al. with a shoulder engaging the platform in the manner of Wang as claimed, as such a modification would predictably provide further security to the platform within the container in the manner suggested by Wang.

Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Bashkin (9,098,825). The base references do not disclose an identification badge attached to the container or  indicia positioned on the device. However, Bashkin discloses it was known to provide a .

Applicant’s arguments and amendments, filed June 25, 2021, with respect to the previous rejections of the claims under 102 have been fully considered and are persuasive. Therefore, those rejections have been withdrawn. However, upon further consideration and the discovery of the references to Dickie et al. and Elliott now cited, new grounds of rejection are made in view of each of Dickie et al. and Elliott.

In view of the new grounds of rejection, this action has been made non-final. 

Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Dependent claim 12 would also then be allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG